DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 37 objected to because of the following informalities:  
As claim 37, this claim must depend on claim 34.  The examiner assumes it depend on claim 34.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of “obtain data identifying …. a second base station” and the steps of determine, determine and utilize” have no interrelationship with each other because the data that obtained in the step “obtain data identifying …. a second base station”.  Please clarify so, metes and bound of the claim can be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 21-22 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek [US 2004/0196834] in view of Charter-Lea [US 2009/0253438]
As claims 1, Ofek discloses a computerized method for operating a fixed wireless device of user within a wireless network [Fig 2, Ref 230 and 150/160 or Fig 1, Ref 130 and 160 is a fixed wireless device of user], the computerized method comprising obtaining channel propagation model data from the wireless network, the channel propagation model data relating to at least one wireless channel between the fixed wireless device and at least one base station [Par. 0290 discloses a obtained  propagation delay data from wireless network which relates to the channel between base station Fig 2, Ref 110, Fig 1, Ref 110 and wireless router Fig 2, 230 or Fig 1, Ref 130 are fixed user’s device, Par. 0077, 0085]; based at least on the channel propagation model data, computing an expected received signal strength on per-sector [Par. 0095, 0290 disclose a device determines the expected signal strength “predefined criteria or threshold” based on information received from network such as propagation data on per sector, Par. 0124]; measuring actual signal strength at the fixed wireless device for the at least one wireless channel on per sector basis [Par. 0028, 0090, 0095, 0214, 0265, 0281 discloses the computer measures the signal strength of the received signal from base station].   However, Ofek does not fully disclose utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device.  In the same field of endeavor, Chater-Lea discloses utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device [Par. 0039-0046 discloses based on the expected and measured signal strength to adjust the direction of antenna of the computer which is fixed device Par. 0025-0026 and 0045 with mobile coupled to it to a corrected position].
Since, Chater-Lea suggests steering antenna to be use in the user’s device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device as disclosed by Chater-Lea into the teaching of Ofek.  The motivation would have been to provide a reliability link.
As claim 5, Chater-Lea discloses the utilizing the at least the expected signal strength and the measured signal strength to optimize the configuration of the at least one antenna of the fixed wireless device comprises determining whether to invoke an antenna azimuth adjustment process based on a difference between the expected signal strength and the measured signal strength [Fig 2, Ref 218 invokes steering the azimuth of antenna in order to point to a line of sight with antenna of the base station].
As claim 7, Ofek/Chater-Lea discloses obtaining sector-specific data from the at least one base station [Chater-Lea discloses at Par.0039 and Ofek discloses at Par. 0027, determines sector and base station information based on the received signal]; and wherein at least the computing of the expected received signal strength, and the measuring the actual signal strength at the fixed wireless device, comprise computing and measuring on a per-sector basis, respectively, based on the obtained sector-specific data [Char-Lea discloses at Par. 0032 and 0039 discloses computer computes expected  signal strength of the sector “cell” of serving base station and measures a signal strength of the sector of serving base station in order to determine if antenna need to adjust or not and Ofek discloses at Par. 0095, 0290 discloses a device determines the expected signal strength “predefined criteria or threshold” based on information received from network on per sector, Par. 0124 and Par. 0028, 0090, 0095, 0214, 0265, 0281 discloses the computer measures the signal strength of the received signal from base station].
As claim 21, Ofek discloses a computerized premises apparatus for use in a wireless infrastructure, the computerized premises apparatus comprising  digital processing apparatus [Fig 1, Ref 130 and Fig 2, Ref 230]; an antenna system [Fig 1, Ref 160 and Fig 2, Ref 150/150] comprising at least one antenna element and at least one actuation apparatus configured to change at least one aspect of operation of the at least one antenna element. The at least one antenna element and the at least actuation apparatus affixed to building or structure of premises within which the computerized premises apparatus used [Fig 4, 5, 7, 9 disclose antenna and apparatus are affixed at the residence premises, Fig 2, Ref 160 at residence]; radio modem apparatus in signal communication with the antenna system [Fig 4, 5, 7 and 9 include mod/demod or transceiver for coupling to antenna]; controller apparatus in data communication with the antenna system and the digital processing apparatus and configured to control the actuation apparatus [Fig 4, 5, 7, 9, Ref 420 and 410 for controlling antenna based on the information received]; and a storage device in data communication with the digital processing apparatus, the storage device comprising a storage medium having at least one computer program, the at least one computer program configured to, when executed on the digital processing apparatus [Fig 4, 5, 7, 9 includes a memory for executing the software], cause the computerized premises apparatus to determine an actual signal strength based at least on radio frequency signals received by the antenna system, the radio frequency signals received from a base station [Par. 0028, 0090, 0095, 0214, 0265, 0281 discloses the computer measures the signal strength of the received signal from base station]; determine an expected signal strength associated with the base station based at least on a channel propagation model data [Par. 0095, 0290 discloses a device determines the expected signal strength “predefined criteria or threshold” based on information received from network such as propagation data on per sector, Par. 0124].  However, Ofek does not fully disclose utilize at least the expected signal strength and the actual signal strength to optimize a configuration of the at least one antenna element via use of the actuation apparatus.  In the same field of endeavor, Charter-Lea discloses utilize at least the expected signal strength and the actual signal strength to optimize a configuration of the at least one antenna element via use of the actuation apparatus [Par. 0032 and 0039, the computer which is fixed device Par. 0025-0026 and 0045 selects one of best of signal strength based on if computer need handoff or not].
Since, Chater-Lea suggests steering antenna to be use in the user’s device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device as disclosed by Chater-Lea into the teaching of Ofek.  The motivation would have been to provide a reliability link.
	As claim 22, Chater-Lea discloses the utilization of at least the expected signal strength and the actual signal strength to optimize the configuration of the at least one antenna element via the use of the actuation apparatus comprises determination of a difference between the actual signal strength and the expected signal strength [Par. 0032 and 0039 discloses after comparing the expected and measured signal strength to determine  a different, Fig 1 discloses serving and target base station]; and based at least on the difference, utilization of the controller apparatus to implement a protocol using the actuation apparatus, the protocol comprising a plurality of adjustments of a position of the at least one antenna element in order to provide a desired level of performance for at least one communication channel between the computerized premises apparatus and the base station [Par. 0039-0046 discloses based on the different  between the expected and measured signal strength, computer adjusts the direction of antenna of the computer to a correct position with serving base station].
As claim 40, Ofek discloses a computerized premises apparatus for use in a wireless infrastructure, the computerized premises apparatus comprising: digital processing apparatus [Fig 1, Ref 130 and Fig 2, Ref 230]; an antenna system comprising at least one antenna element and at least one actuation apparatus configured to change at least one aspect of operation of the at least one antenna element [Fig 1, Ref 160, Fig 2, Ref 150/160 and Fig 4, 5, 7, 9 disclose antenna and apparatus for controlling antenna]; radio modem apparatus in signal communication with the antenna system [Fig 4, 5, 7 and 9 include mod/demod or transceiver]; controller apparatus in data communication with the antenna system and the digital processing apparatus and configured to control the actuation apparatus [Fig 4, 5, 7, 9, Ref 420 and 410]; and a storage device in data communication with the digital processing apparatus, the storage device comprising a storage medium having at least one computer program, the at least one computer program configured to, when executed on the digital processing apparatus [Fig 4, 5, 7, 9 includes a memory for executing the software].  However, Ofek fails to fully disclose cause the computerized premises apparatus to obtain data identifying a first base station and a second base station; determine an actual signal strength based at least on radio frequency signals received by the antenna system, the radio frequency signals received from the first base station and the second base station; determine an expected signal strength associated with the first base station and the second base station based at least on a channel propagation model data; and utilize at least the expected signal strength and the actual signal strength to optimize a configuration of the at least one antenna element via use of the actuation apparatus based at least in part on a distance between the computerized premises apparatus and each of the first base station and second base station.  In the same field of endeavor, Charter-Lea discloses obtain data identifying a first base station and a second base station [Fig 1 discloses Ref 101 for receiving information from each of bases station which cover a cell wherein information indicate the base station, Par. 0039]; determine an actual signal strength based at least on radio frequency signals received by the antenna system, the radio frequency signals received from the first base station and the second base station [Par. 0039-0046 discloses the mobile measures the signal strength of the base stations]; determine an expected signal strength associated with the first base station and the second base station based at least on a channel propagation model data [Par. 0025-0026, 0033-0036 and 0045 disclose the computer receiving information about propagation model from the network between the base station and computer]; and utilize at least the expected signal strength and the actual signal strength to optimize a configuration of the at least one antenna element via use of the actuation apparatus based at least in part on a distance between the computerized premises apparatus and each of the first base station and second base station [Par. 0039-0046 discloses based on the different  between the expected and measured signal strength, computer adjusts the direction of antenna of the computer which is fixed device Par. 0025-0026 and 0045 to a correct position with base stations].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea and Ofek.  The motivation would have been to obtain a quality signal.
As claim 41, Chater-Lea discloses the utilization of at least the expected signal strength and the actual signal strength to optimize the configuration of the at least one antenna element via the use of the actuation apparatus comprises determination of a difference between the actual signal strength and the expected signal strength [Par. 0032 and 0039 discloses after comparing the expected and measured signal strength to determine  a different, Fig 1 discloses serving and target base station]; and based at least on the difference, utilization of the controller apparatus to implement a protocol using the actuation apparatus, the protocol comprising a plurality of adjustments of a position of the at least one antenna element in order to provide a desired level of performance for at least one communication channel between the computerized premises apparatus and the base station [Par. 0039-0046 discloses based on the different  between the expected and measured signal strength, computer adjusts the direction of antenna of the computer to a correct position with serving base station using a protocol].
Claim(s) 2 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek and Cheater-Lea as applied to claims 1 and 21 above, and further in view of Lundborg [US 6782262].
As claim 2, Ofek discloses the base stations and channel propagation between devices such as base station and residence devices [Fig 1-2, base stations, Ref 110 and Par. 0290].  However, Ofek does not fully disclose what Chater-Lea discloses the channel propagation model data relates to at least one wireless channel between the fixed wireless device and at least two base stations [Fig 1 discloses a computer communicates with at least two base stations], and the computerized method further comprises computing an expected received signal strength for each of the at least two base stations [Par. 0032 and 0039 discloses the expected signal strength of each of the base stations is computed and stores in the system memory for broadcast to computer]; measuring actual signal strength at the fixed wireless device wireless channel from each of the at least two base stations [Par. 0032 discloses computer measures the signal strength of each of plurality of base stations]; utilizing at least the expected signal strength and the actual signal strength associated with each of the at least two base stations to determine a respective difference value for each of the at least two base stations [Par. 0032 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations and computer based on different between the two base stations]; and selecting one of the at least two base stations as a basis for the optimization [Par. 0032 and 0039, the computer selects one of best of signal strength based on the optimization].  However, Ofek and Chater-Lea fail to fully disclose utilizing at least the expected signal strength and the actual signal strength associated with each of the at least two base stations to determine a respective difference value for each of the at least two base stations and selecting one of the at least two base stations for tuning.  In the same field of endeavor, Lundborg discloses utilizing at least the expected signal strength and the actual signal strength associated with each of the at least two base stations to determine a respective difference value for each of the at least two base stations [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations and computer based on different between the two]; and selecting one of the at least two base stations for tuning [Fig 7 and Col. 8:58-9:7 discloses a base station is selected based on difference between the measured and threshold of the mobile and each of base stations].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea and Ofek.  The motivation would have been to obtain a quality signal.
As claim 23, Ofek discloses the base stations and channel propagation between devices such as base station and residence devices [Fig 1-2, base stations, Ref 110 and Par. 0290].  However, Ofek does not fully disclose what Chater-Lea discloses determine a second actual signal strength based at least on second radio frequency signals received by the antenna system, the second radio frequency signals received from a second base station [Fig 1, computer measures signal strength with target base station]; determine an expected signal strength associated with the second base station based at least on the channel propagation model data [Par. 0032 and 0039 discloses the expected signal strength based on received from the network]; determine a second difference between the second actual signal strength and the expected signal strength for the second base station [Par. 0032 and 0039, the computer determining the different].  However, Ofek and Chater-Lea fail to fully disclose determine a second difference between the second actual signal strength and the expected signal strength for the second base station and based at least in part on the difference and the second difference, select one of the base station and second base station as a basis for the utilization of the controller apparatus.  In the same field of endeavor, Lundborg discloses determine a second difference between the second actual signal strength and the expected signal strength for the second base station and based at least in part on the difference and the second difference, select one of the base station and second base station as a basis for the utilization of the controller apparatus [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations based on different between the two].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea and Ofek.  The motivation would have been to obtain a quality signal.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea, Ofek and Lundborg as applied to claims 23 above, and further in view of Smyth [US 2019/0028182].
As claim 24, Ofek, Chater-Lea and Lundborg fail to disclose what Smyth discloses wherein the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant FWA device [Par. 0399, 0401, 0403, 0405 etc.], and the at least one base station comprises at least one Citizens Broadband Radio Service Device (CBSD) [Par. 0089, 0128], and the obtaining the propagation model data comprises obtaining model data relating to a frequency band between 3.550 and 3.700 Ghz [Par. 0003].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising obtaining propagation model based on FWA and CBSD as disclosed by Smyth into the teaching of Chater-Lea and Lundborg.  The motivation would have been to obtain a quality signal.
As claim 25, Ofek discloses the base stations and channel propagation between devices such as base station and residence devices [Fig 1-2, base stations, Ref 110 and Par. 0290].  However, Ofek does not fully disclose what Chater-Lea discloses obtain data relating to a distance between the computerized premises apparatus and each of the base station and the second base station [Par. 0021 discloses a distance between the location of  computer and base stations within a cell coverages]; and utilize the obtained data as part of each of (i) the determination of the expected signal strength associated with the base station [Par. 0039 disclose expected signal strength for serving base station, Par. 0032].  However, Ofek and Chater-Lea fail to disclose the determination of the expected signal strength associated with the second base station. In the same filed of endeavor, Lundborg discloses the determination of the expected signal strength associated with the second base station [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations based on different between the two].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea, Smyth and Ofek.  The motivation would have been to obtain a quality signal.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek and Cheater-Lea as applied to claims 1 above, and further in view of Smyth [US 2019/0028182].
As claim 3, Chater-Lea fails to disclose what Smyth discloses wherein the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant FWA device [Par. 0399, 0401, 0403, 0405 etc.], and the at least one base station comprises at least one Citizens Broadband Radio Service Device (CBSD) [Par. 0089, 0128], and the obtaining the propagation model data comprises obtaining model data relating to a frequency band between 3.550 and 3.700 Ghz [Par. 0003].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising obtaining propagation model based on FWA and CBSD  as disclosed by Smyth into the teaching of Chater-Lea.  The motivation would have been to obtain a quality signal.
As claim 4, Smyth discloses the obtaining the channel propagation model data from the wireless network comprises obtaining the channel propagation model data from a SAS (spectrum allocation system) of a CBRS network [Par. 0003].
Claims 8, 28 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek and Chater-Lea as applied to claims 1, 21 and 40 above, and further in view of Sun [US 2019/0037480].
As claim 8, Ofek and Chater-Lea fail to disclose what Sun discloses obtaining the sector-specific data from the at least one base station comprises obtaining at least a PCI (physical cell identifier) and transmit power for each of a plurality of sectors of the at least one base station [Fig 4, Ref 425 for detecting PCI and Ref 430 performing a measuring of transmission powers].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea and Ofek.  The motivation would have been to maintain the quality of signal.
As claim 28, Ofek fails to disclose what Charter-Lea discloses at least the determination of the expected signal strength, and the determination of the actual signal strength, comprise computation and measurement on a per-sector basis, respectively, based on the obtained sector-specific data [Par. 0032-0039].  However, Ofek and Chater-Lea fail to disclose what Sun discloses obtain sector-specific data from the base station, the sector-specific data comprising at least a PCI (physical cell identifier) and transmit power for each of a plurality of sectors of the base station; [Fig 4, Ref 425 for detecting PCI and Ref 430 performing a measuring of transmission powers].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea and Ofek.  The motivation would have been to maintain the quality of signal.
As claim 44, Ofek fails to disclose what Charter-Lea discloses at least the determination of the expected signal strength, and the determination of the actual signal strength, comprise computation and measurement on a per-sector basis, respectively, based on the obtained sector-specific data [Par. 0032-0039].  However, Chater-Lea fails to disclose what Sun discloses obtain sector-specific data from the base station, the sector-specific data comprising at least a PCI (physical cell identifier) and transmit power for each of a plurality of sectors of the base station; [Fig 4, Ref 425 for detecting PCI and Ref 430 performing a measuring of transmission powers].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea and Ofek.  The motivation would have been to maintain the quality of signal.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea, Ofek as applied to claim 40 above, and further in view of Smyth [US 2019/0028182].
As claim 42, Ofek, Chater-Lea fail to disclose what Smyth discloses wherein the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant FWA device [Par. 0399, 0401, 0403, 0405 etc.], and the at least one base station comprises at least one Citizens Broadband Radio Service Device (CBSD) [Par. 0089, 0128], and the obtaining the propagation model data comprises obtaining model data relating to a frequency band between 3.550 and 3.700 Ghz [Par. 0003].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising obtaining propagation model based on FWA and CBSD as disclosed by Smyth into the teaching of Chater-Lea and Ofek.  The motivation would have been to obtain a quality signal.
Claims 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea, Ofek and Smyth as applied to claim 42 above, and further in view of Lundborg [US 6782262].
As claim 43, Ofek discloses the base stations and channel propagation between devices such as base station and residence devices [Fig 1-2, base stations, Ref 110 and Par. 0290].  However, Ofek does not fully disclose what Chater-Lea discloses obtain data relating to a distance between the computerized premises apparatus and each of the base station and the second base station [Par. 0021 discloses a distance between the location of  computer and base stations within a cell coverages]; and utilize the obtained data as part of each of (i) the determination of the expected signal strength associated with the base station [Par. 0039 disclose expected signal strength for serving base station, Par. 0032].  However, Ofek, Smyth and Chater-Lea fail to disclose the determination of the expected signal strength associated with the second base station. In the same filed of endeavor, Lundborg discloses the determination of the expected signal strength associated with the second base station [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations based on different between the two].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea, Smyth and Ofek.  The motivation would have been to obtain a quality signal.
Allowable Subject Matter
Claims 29-32 and 34-39 allowed.
As claims 29-32 and 34-39, the prior arts fail to discloses the utilizing the at least the expected signal strength and the actual signal strength to optimize the configuration of the at least one antenna element of the FWA comprises a determination whether to invoke an antenna azimuth adjustment process based at least on a difference between the expected signal strength and the actual signal strength; and the plurality of instructions are further configured to, when executed on the processing apparatus, cause the fixed wireless apparatus (FWA) to invoke the antenna azimuth adjustment process based on the difference meeting or exceeding a prescribed value, the actual signal strength being less than the expected signal strength.
Claims 45-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As claim 45, the prior arts fails to disclose a distance between the computerized premises apparatus and each of the first base station and the second base station is used to determine the expected signal strength for each of the first base station and second base station. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414